Bigelow, J.
The defendant does not bring his case within *482the rule, which allows a party to read in evidence a paper produced by himself on notice, after the same has been taken and inspected, but not used by the party calling for it. To render a paper competent, under such circumstances, it must appear that it was the identical paper called for; otherwise, a party might foist into the case documents not sought for by the adverse party, and thus manufacture evidence in his own favor. In the present case, the testimony clearly showed, that the paper produced by the defendant was not the bill of sale which the plaintiff had notified the defendant to produce. It was not, therefore, competent for the defendant to use it for any purpose.
The rejection of evidence concerning the religious belief of the witness, was, under the circumstances, solely within the discretion of the court below, and is not a proper ground of exception. Exceptions overruled.